 

Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of August 10,
2016 by and among Medpace Holdings, Inc., a Delaware corporation (the
“Company”), Fifth Cinven Fund (No. 1) Limited Partnership, a Guernsey limited
partnership, Fifth Cinven Fund (No. 2) Limited Partnership, a Guernsey limited
partnership, Fifth Cinven Fund (No. 3) Limited Partnership, a Guernsey limited
partnership, Fifth Cinven Fund (No. 4) Limited Partnership, a Guernsey limited
partnership, Fifth Cinven Fund (No. 5) Limited Partnership, a Guernsey limited
partnership, Fifth Cinven Fund (No. 6) Limited Partnership, a Guernsey limited
partnership, Fifth Cinven Fund Co-Investment Partnership, a general partnership
formed under the laws of England and Wales, and Fifth Cinven Fund FCP-SIF, a
Luxembourg fond commun de placement (collectively, “Cinven”), and Dr. August J.
Troendle (“Dr. Troendle”) as of the date hereof.

Recitals

WHEREAS, the Company is contemplating an offer and sale of its shares of common
stock, par value $0.01 per share (the “Common Stock” and such shares, the
“Shares”), to the public in an underwritten initial public offering (the “IPO”);
and

WHEREAS, in connection with the IPO, the Company has agreed to grant to the
Holders (as defined below) certain rights with respect to the registration of
the Registrable Securities (as defined below) on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1.Definitions.  For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1:

“Acquired Common” has the meaning set forth in Section 9.

“Additional Investor” has the meaning set forth in Section 9, and shall be
deemed to include each such Person’s Affiliates, immediate family members,
heirs, successors and assigns who may succeed to such Person as a Holder
hereunder.

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any Holder.  As used in
this definition, “control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, by contract or
otherwise).

“Agreement” has the meaning set forth in the preamble.

“Automatic Shelf Registration Statement” has the meaning set forth in Section
2(a).

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all Shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred), (ii) with respect
to any Person that is not a corporation, individual or governmental entity, any
and all partnership, membership, limited liability company or other equity
interests of such Person that confer on the holder thereof the right to receive
a share of the profits and losses of, or the distribution of assets of the
issuing Person, and (iii) any

 

--------------------------------------------------------------------------------

 

and all warrants, rights (including conversion and exchange rights) and options
to purchase any security described in the clause (i) or (ii) above.

“Company” has the meaning set forth in the preamble.

“Demand Registrations” has the meaning set forth in Section 2(a).

“End of Suspension Notice” has the meaning set forth in Section 2(d)(ii).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor federal law then in force, together with all
rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

“Holder” means Cinven, Dr. Troendle and any Additional Investor as set forth in
Section 9 who are the registered holders of Registrable Securities.

“Holder Indemnified Parties” has the meaning set forth in Section 7(a).

“IPO” has the meaning set forth in the recitals.

“Joinder” has the meaning set forth in Section 9.

“Long-Form Registrations” has the meaning set forth in Section 2(a).

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated under the Exchange Act, which shall in any case include the receipt
of the notice of a Demand Registration or Shelf Offering Notice pursuant to
Section 2(a) and the information contained in such notice.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registrations” has the meaning set forth in Section 3(a).

“Public Offering” means any sale or distribution to the public of Capital Stock
of the Company pursuant to an offering registered under the Securities Act,
whether by the Company, by Holders and/or by any other holders of the Company’s
Capital Stock.

“Registrable Securities” means (i) Common Stock, (ii) any common Capital Stock
of the Company or of any Subsidiary of the Company issued or issuable with
respect to the securities referred to in clause (i) above by way of dividend,
distribution, split or combination of securities, or any recapitalization,
merger, consolidation or other reorganization, and (iii) any other Shares owned
or acquired after the date hereof by Persons that are the registered holders of
securities described in clauses (i) or (ii) above.  As to any particular
Registrable Securities owned by any Person, such securities shall cease to be
Registrable Securities on the date such securities have been (a) sold or
distributed pursuant to a Public Offering, (b) sold in compliance with Rule 144
following the consummation of the IPO or (c) repurchased by the Company or a
Subsidiary of the Company.  For purposes of this Agreement, a Person shall be
deemed to be a Holder, and the Registrable Securities shall be deemed to be in
existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a Holder hereunder; provided a Holder may only request
that Registrable Securities in the form of Capital Stock of the Company that is
registered or to be registered as a class

2

--------------------------------------------------------------------------------

 

under Section 12 of the Exchange Act be registered pursuant to this
Agreement.  Notwithstanding the foregoing, with the consent of the Company and
the Holders, any Registrable Securities held by any Person that may be sold
under Rule 144(b)(1)(i) without limitation under any other of the requirements
of Rule 144 (including the aggregation rules thereof) shall not be deemed to be
Registrable Securities upon notice from the Company to such Person.

“Registration Expenses” has the meaning set forth in Section 6(a).

“Rule 144,” “Rule 158,” “Rule 405” and “Rule 415” mean, in each case, such rule
promulgated under the Securities Act (or any successor provision) by the
Securities and Exchange Commission, as the same shall be amended from time to
time, or any successor rule then in force.

“Schedule of Investors” means the schedule attached to this Agreement entitled
“Schedule of Investors,” which shall reflect each Holder from time to time party
to this Agreement and each such Holder’s address.

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Shares” has the meaning set forth in the recitals.

“Shelf Offering” has the meaning set forth in Section 2(c)(iii).

“Shelf Offering Notice” has the meaning set forth in Section 2(c)(iii).

“Shelf Offering Request” has the meaning set forth in Section 2(c)(iii).

“Shelf Registrable Securities” has the meaning set forth in Section 2(c)(iii).

“Shelf Registration” has the meaning set forth in Section 2(a).

“Shelf Registration Filing Notice” has the meaning set forth in Section
2(c)(ii).

“Shelf Registration Notice” has the meaning set forth in Section 2(c)(i).

“Shelf Registration Participation Deadline” has the meaning set forth in Section
2(c)(i).

“Shelf Registration Request” has the meaning set forth in Section 2(c)(i).

“Shelf Registration Statement” has the meaning set forth in Section 2(c)(i).

“Short-Form Registrations” has the meaning set forth in Section 2(a).

“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of Capital Stock of
such Person entitled (without regard to the occurrence of any contingency) to
vote in the election of directors is at the time owned or controlled, directly
or indirectly, by the Company, or (ii) if a limited liability company,
partnership, association or other business entity, either (x) a majority of the
Capital Stock of such Person entitled (without regard to the occurrence of any
contingency) to vote in the election of managers, general partners or other
oversight board vested with the authority to direct management of such Person is
at the time owned or controlled, directly or indirectly, by the Company or (y)
the Company or one of its Subsidiaries is the sole manager or general partner of
such Person.

“Suspension Event” has the meaning set forth in Section 2(d)(ii).

“Suspension Notice” has the meaning set forth in Section 2(d)(ii).

3

--------------------------------------------------------------------------------

 

“Suspension Period” has the meaning set forth in Section 2(d)(i).

“Underwritten Takedown” has the meaning set forth in Section 2(c)(iii).

“Violation” has the meaning set forth in Section 7(a).

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

Section 2.Demand Registrations.

(a)Requests for Registration.  Subject to the terms and conditions of this
Agreement, each Holder may request registration under the Securities Act of all
or any portion of their Registrable Securities on Form S-1 or any similar
long-form registration (“Long-Form Registrations”), and each Holder may request
registration under the Securities Act of all or any portion of their Registrable
Securities on Form S-3 or any similar short-form registration (“Short-Form
Registrations”) if available.  All registrations requested pursuant to this
Section 2(a) are referred to herein as “Demand Registrations.”  The Holder
making a Demand Registration may request that the registration be made pursuant
to Rule 415 under the Securities Act (a “Shelf Registration”) and, if the
Company is a WKSI at the time any request for a Demand Registration is submitted
to the Company, that such Shelf Registration be an automatic shelf registration
statement (as defined in Rule 405 under the Securities Act) (an “Automatic Shelf
Registration Statement”).  Except to the extent that Section 2(c) applies,
promptly upon receipt of a request for a Demand Registration (but in no event
more than five Business Days thereafter), the Company shall give written notice
of the Demand Registration to all other Holders. Notwithstanding the foregoing,
other than delivery to each Holder of the written notice in accordance with this
Section 2(a), the Company shall not be required to take any action that would
otherwise be required under this Section 2 if such action would violate Section
4(a) hereof or any similar provision contained in the underwriting agreement
entered into in connection with any underwritten Public Offering.

(b)Demand Registrations.  Each Holder shall be entitled to request an unlimited
number of Demand Registrations in which the Company shall pay all Registration
Expenses, regardless of whether any registration statement is filed or any such
Demand Registration is consummated.  Demand Registrations shall be Short-Form
Registrations whenever the Company is permitted to use any applicable short form
and the managing underwriters (if any) agree to the use of a Short-Form
Registration.  After the Company has become subject to the reporting
requirements of the Exchange Act, the Company shall use its reasonable best
efforts to make Short-Form Registrations available for the sale of Registrable
Securities.  All Long-Form Registrations shall be underwritten registrations
unless otherwise approved by the applicable Holder.  

(c)Shelf Registrations.  

(i)Subject to the availability of required financial information, as promptly as
practicable after the Company receives written notice of a request for a Shelf
Registration from a Holder (a “Shelf Registration Request”) and the expiration
of the Shelf Registration Participation Deadline (as defined below), the Company
shall file with the Securities and Exchange Commission a registration statement
under the Securities Act for the Shelf Registration (a “Shelf Registration
Statement”).  As promptly as practicable, but no later than two Business Days
after receipt of a Shelf Registration Request, the Company shall give written
notice (the “Shelf Registration Notice”) of such Shelf Registration Request to
all other Holders.  The Company, subject to Section 8 hereof, shall include in
such Shelf Registration (and in all related registrations and qualifications
under state blue sky laws) all Registrable Securities of each Holder with
respect to which the Company has received a written request for inclusion
therein within two Business Days after the Shelf Registration Notice was
delivered (such deadline, the “Shelf Registration Participation Deadline”).  The
Company shall use its reasonable best efforts to cause any Shelf Registration
Statement filed in accordance with this Section 2(c)(i) to be declared effective
under the Securities Act as soon as practicable after the initial filing of such
Shelf Registration Statement and, once effective, the Company shall cause such
Shelf Registration Statement to remain continuously effective for such time
period as is specified in the request by the Holders, but for no time period
longer than the period ending on the earliest of (A) the date on which all
Registrable Securities covered by such Shelf Registration

4

--------------------------------------------------------------------------------

 

Statement have been sold pursuant to the Shelf Registration Statement and (B)
the date as of which there are no longer any Registrable Securities covered by
such Shelf Registration Statement in existence.

(ii)Notwithstanding the rights of each Holder under Section 2(c)(i), subject to
the availability of required financial information, as promptly as practicable
after the Company becomes eligible to file a Shelf Registration Statement on
Form S-3 the Company shall file with the Securities and Exchange Commission a
Shelf Registration Statement on Form S-3 that includes in such Shelf
Registration Statement (and in all related registrations and qualifications
under state blue sky laws) all Registrable Securities held by each Holder.  No
later than five Business Days prior to the initial filing of the Shelf
Registration Statement pursuant to this Section 2(c)(ii), the Company shall give
written notice of such filing to each Holder (the “Shelf Registration Filing
Notice”).  Within two Business Days after the receipt of the Shelf Registration
Filing Notice each holder shall send the Company a written notice specifying the
number of Registrable Securities then held by each Holder or, at the option of
such Holder, a lesser number of Registrable Securities to be included in such
Shelf Registration Statement, as well as any additional information requested by
the Company pursuant to Section 5(c).  The Company shall use its reasonable best
efforts to cause any Shelf Registration Statement filed in accordance with this
Section 2(c)(ii) to be declared effective under the Securities Act as soon as
practicable after the initial filing of such Shelf Registration Statement and,
once effective, the Company shall cause such Shelf Registration Statement to
remain continuously effective for such time period ending on the earliest of (A)
the date on which all Registrable Securities covered by such Shelf Registration
Statement have been sold pursuant to the Shelf Registration Statement and (B)
the date as of which there are no longer any Registrable Securities covered by
such Shelf Registration Statement in existence.

(iii)In the event that a Shelf Registration Statement is effective, Holders
representing Registrable Securities with a market value of at least $15 million
(or such lesser amount if all Registrable Securities available for sale pursuant
to such registration statement held by a Holder are requested to be included)
shall have the right at any time or from time to time to elect to offer and sell
(including pursuant to an underwritten offering (an “Underwritten Takedown”))
Registrable Securities available for sale pursuant to such Shelf Registration
Statement (“Shelf Registrable Securities”), so long as the Shelf Registration
Statement remains effective, and the Company shall pay all Registration Expenses
in connection therewith.  The applicable Holders shall make such election by
delivering to the Company a written request (a “Shelf Offering Request”) for
such offering specifying the number of Shelf Registrable Securities that such
Holders desire to sell pursuant to such offering (the “Shelf Offering”).  As
promptly as practicable, but no later than two Business Days after receipt of a
Shelf Offering Request, the Company shall give written notice (the “Shelf
Offering Notice”) of such Shelf Offering Request to all other holders of Shelf
Registrable Securities. The Company shall, as expeditiously as possible (and in
any event within 10 days after the receipt of a Shelf Offering Request, unless a
longer period is agreed to by the Holders of the Registrable Securities that
made the Shelf Offering Request), use its reasonable best efforts to facilitate
such Shelf Offering.  

(iv)The Company shall, at the request of any Holder of the Registrable
Securities covered by a Shelf Registration Statement, file any prospectus
supplement or, if the applicable Shelf Registration Statement is an Automatic
Shelf Registration Statement, any post-effective amendments and otherwise take
any action necessary to include therein all disclosure and language deemed
necessary or advisable by such Holders to effect such Shelf Offering.

(d)Restrictions on Demand Registration and Shelf Offerings.

(i)Notwithstanding the foregoing, the Company shall not be obligated to effect
any Demand Registration within 45 days after the consummation of another Demand
Registration.  Further notwithstanding the foregoing, the Company may postpone,
for up to 90 days from the date of the request, the filing or the effectiveness
of a registration statement for a Demand Registration or suspend the filing of a
Shelf Registration Statement or the use of a prospectus that is part of a Shelf
Registration Statement for up to 90 days from the date of the Suspension Notice
(as defined below) and therefore suspend sales of the Shelf Registrable
Securities (such period, the “Suspension Period”) by providing written notice to
the

5

--------------------------------------------------------------------------------

 

Holders if (A) the Company’s board of directors determines in its reasonable
good faith judgment that the offer or sale of Registrable Securities would
reasonably be expected to have a material adverse effect on any proposal or plan
by the Company or any Subsidiary to engage in any material acquisition of assets
or stock (other than in the ordinary course of business) or any material merger,
consolidation, tender offer, recapitalization, reorganization or other
transaction involving the Company or any Subsidiary, or (B) upon advice of
counsel, the sale of Registrable Securities pursuant to the registration
statement would require disclosure of MNPI not otherwise required to be
disclosed under applicable law, and either (x) the Company has a bona fide
business purpose for preserving the confidentiality of such transaction or (y)
disclosure of such MNPI would have a material adverse effect on the Company or
the Company’s ability to consummate such transaction; provided that in such
event, the Holders shall be entitled to withdraw such request for a Demand
Registration or underwritten Shelf Offering and the Company shall pay all
Registration Expenses in connection with such Demand Registration or Shelf
Offering.  The Company may delay a Demand Registration hereunder only once in
any twelve-month period, except with the consent of the applicable Holder.  

(ii)In the case of an event that causes the Company to suspend the filing or use
of a Shelf Registration Statement as set forth in paragraph (d)(i) above or
pursuant to applicable subsections of Section 5(a)(vi) (a “Suspension Event”),
the Company shall give a notice to the Holders of Registrable Securities
registered pursuant to such Shelf Registration Statement (a “Suspension Notice”)
to suspend sales of the Registrable Securities and such notice shall state
generally the basis for the notice and that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing.  If the basis
of such suspension is nondisclosure of MNPI, the Company shall not be required
to disclose the subject matter of such MNPI to Holders.  A Holder shall not
effect any sales of the Registrable Securities pursuant to such Shelf
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Company and prior to receipt of an End of Suspension
Notice (as defined below).  Holders may recommence effecting sales of the
Registrable Securities pursuant to the Shelf Registration Statement (or such
filings) following written notice to such effect (an “End of Suspension Notice”)
from the Company, which End of Suspension Notice shall be given by the Company
to the Holders promptly following the conclusion of any Suspension Event.

(iii)Notwithstanding any provision herein to the contrary, if the Company gives
a Suspension Notice with respect to any Shelf Registration Statement pursuant to
this Section 2(d), the Company agrees that it shall provide copies of any
supplemented or amended prospectus necessary to resume sales, with respect to
each Suspension Event.

(e)Selection of Underwriters.  The Holder requesting the Demand Registration or
Underwritten Takedown shall have the right to select the investment banker(s)
and manager(s) to administer such offering (including assignment of titles),
subject to the Company’s approval not be unreasonably withheld, conditioned or
delayed.

(f)Other Registration Rights.  The Company represents and warrants that it is
not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Company.  Except as provided in this Agreement, the Company shall not grant to
any Persons the right to request the Company or any Subsidiary to register any
Capital Stock of the Company or of any Subsidiary, or any securities convertible
or exchangeable into or exercisable for such securities.

Section 3.Piggyback Registrations.

(a)Right to Piggyback.  Following the IPO, whenever the Company proposes to
register any of its securities under the Securities Act (other than (i) pursuant
to a Demand Registration, (ii) in connection with registrations on Form S-4 or
S-8 promulgated by the Securities and Exchange Commission or any successor or
similar forms or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities) and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Company shall give prompt written
notice to all Holders of its intention to effect such Piggyback Registration
and,

6

--------------------------------------------------------------------------------

 

subject to the terms of Section 3(c), shall include in such Piggyback
Registration (and in all related registrations or qualifications under blue sky
laws and in any related underwriting) all Registrable Securities of each Holder
with respect to which the Company has received a written request for inclusion
therein within 5 days after delivery of the Company’s notice.

(b)Piggyback Expenses.  The Registration Expenses of the Holders shall be paid
by the Company in all Piggyback Registrations, whether or not any such
registration became effective.

(c)Priority on Registrations.  If a Piggyback Registration is an underwritten
primary registration on behalf of the Company, and the managing underwriters
advise the Company in writing that in their opinion the number of securities
requested to be included in such registration exceeds the number which can be
sold in such offering without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, the Company
shall include in such registration (i) first, the securities the Company
proposes to sell, (ii) second, the Registrable Securities requested to be
included in such registration which, in the opinion of the underwriters, can be
sold without any such adverse effect, pro rata among the Holders on the basis of
the number of Registrable Securities then owned by each such Holder that such
Holder of Registrable Securities shall have requested to be included therein,
and (iii) third, other securities requested to be included in such registration
which, in the opinion of the underwriters, can be sold without any such adverse
effect.

(d)Selection of Underwriters.  If any Piggyback Registration is an underwritten
offering, the selection of investment banker(s) and manager(s) for the offering
shall be at the election of the Company; provided that Holders representing a
majority of the Registrable Securities included in such Piggyback Registration
may request that one or more investment banker(s) or manager(s) be included in
such offering (such request not to be binding on the Company or such other
initiating holders of Company securities).

(e)Right to Terminate Registration.  The Company shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
whether or not any Holder has elected to include securities in such
registration.  The Registration Expenses of such withdrawn registration shall be
borne by the Company in accordance with Section 6.

Section 4.Holdback Agreements.

(a)Holders of Registrable Securities.  If requested by the managing
underwriter(s), each Holder participating in an underwritten Public Offering
shall enter into customary lock-up agreements, substantially consistent with the
lock-up agreements entered into by such Holders in connection with the IPO, with
the managing underwriter(s) of such Public Offering.  Each Holder not
participating in an offering pursuant to this Agreement agrees to be bound by
the terms of such customary lock-up agreement entered into by the participating
Holders in connection therewith as if such Holder had been a party thereto;
provided that, notwithstanding the terms of the customary lock-up agreement
entered into by the participating Holders, non-participating Holders shall not
be prohibited from (i) establishing any contract, instruction or plan (a “Plan”)
that satisfies all of the requirements of Rule 10b5-1(c)(1) under the Exchange
Act during the lock-up period set forth in such agreements (provided that no
sales may be made pursuant to such a Plan prior to the expiration of the lock-up
period set forth in such agreements and no public announcement of the
establishment or existence of a Plan or filing in respect thereof is required or
made voluntarily prior to the expiration of the lock-up period set forth in such
agreements) or (ii) making sales pursuant to a Plan that exists on the date of
the customary lock-up agreement entered into by the participating Holders.  The
Company may impose stop-transfer instructions with respect to the Shares (or
other securities) subject to the restrictions set forth in this Section 4(a)
until the end of the lock-up period set forth in such agreements, including any
extension thereof as may be required to comply with FINRA Rule 2711(f)(4).

(b)Exceptions.  The foregoing holdback agreements in Section 4(a) shall not
apply to a registration on Form S-8 or any successor or similar form or
otherwise in connection with an employee benefit plan or in connection with any
registration on Form S-4 or any successor or similar form in connection with any
type of acquisition transaction or exchange offer.

7

--------------------------------------------------------------------------------

 

Section 5.Registration Procedures.

(a)Whenever the Holders have requested that any Registrable Securities be
registered pursuant to this Agreement or have initiated a Shelf Offering, the
Company shall use its reasonable best efforts to effect the registration and the
sale of such Registrable Securities in accordance with the intended method of
disposition thereof, and pursuant thereto the Company shall as expeditiously as
possible:

(i)in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement, and all amendments and supplements
thereto and related prospectuses with respect to such Registrable Securities and
use its reasonable best efforts to cause such registration statement to become
effective (provided that before filing a registration statement or prospectus or
any amendments or supplements thereto, the Company shall furnish to the counsel
selected by the Holders copies of all such documents proposed to be filed, which
documents shall be subject to the review and comment of such counsel);

(ii)notify each Holder of (A) the issuance by the Securities and Exchange
Commission of any stop order suspending the effectiveness of any registration
statement or the initiation of any proceedings for that purpose, (B) the receipt
by the Company or its counsel of any notification with respect to the suspension
of the qualification of the Registrable Securities for sale in any jurisdiction
or the initiation or threatening of any proceeding for such purpose and (C) the
effectiveness of each registration statement filed hereunder;

(iii)prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities covered by
such registration statement have been disposed of in accordance with the
intended methods of distribution by the sellers thereof set forth in such
registration statement (but in any event not before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

(iv)furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

(v)use reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company shall not be required to (A) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph or (B) subject itself to taxation in any such
jurisdiction);

(vi)notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(B) promptly after receipt thereof, of any written comments by the Securities
and Exchange Commission, or any request by the Securities and

8

--------------------------------------------------------------------------------

 

Exchange Commission or other federal or state governmental authority for
amendments or supplements to such registration statement or such prospectus, or
for additional information (whether before or after the effective date of the
registration statement) or any other correspondence with the Securities and
Exchange Commission relating to, or which may affect, the registration and (C)
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
prospectus included in such registration statement contains an untrue statement
of a material fact or omits any fact necessary to make the statements therein
not misleading, and, subject to Section 2(d), at the request of any such seller,
the Company shall prepare a supplement or amendment to such prospectus so that,
as thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;

(vii)use reasonable best efforts to cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Company are then listed and, if not so listed, to be listed on a securities
exchange;

(viii)use reasonable best efforts to provide a transfer agent, registrar and
CUSIP number for all such Registrable Securities not later than the effective
date of such registration statement;

(ix)enter into and perform such customary agreements (including underwriting
agreements in customary form), which may include indemnification provisions in
favor of underwriters and other Persons in addition to the provisions of Section
7 hereof, make such representations and warranties to the Holders registering
securities and the underwriters or agents, if any, in form, substance and scope
as are customarily made by issuers in public offerings similar to the offering
then being undertaken, and take all such other actions as the Holders of the
Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;

(x)make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Company as shall be necessary to enable
them to exercise their due diligence responsibility, and cause the Company’s
officers, directors, employees, agents, representatives and independent
accountants to make themselves available to discuss the business of the Company
and to supply all information reasonably requested by any such seller,
underwriter, attorney, accountant or agent in connection with such registration
statement;

(xi)use reasonable best efforts to ensure that any Free Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(xii)otherwise use reasonable best efforts to comply with all applicable rules
and regulations of the Securities and Exchange Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Company’s first full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158;

(xiii)to the extent that a Holder, in its sole and exclusive judgment, might be
deemed to be an underwriter of any Registrable Securities or a controlling
person of the Company, permit such Holder to participate in the preparation of
such registration or comparable statement and allow such Holder to provide

9

--------------------------------------------------------------------------------

 

language for insertion therein, in form and substance satisfactory to the
Company, which in the reasonable judgment of such Holder and its counsel should
be included;

(xiv)in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or the issuance of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Common Stock included in such registration statement for sale in any
jurisdiction, use reasonable best efforts promptly to obtain the withdrawal of
such order;

(xv)use reasonable best efforts to cause such Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities;

(xvi)cooperate with the Holders of Registrable Securities covered by such
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing the Registrable Securities to be sold under
the registration statement and enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriter, or
agent, if any, or such Holders may request;

(xvii)cooperate with each Holder of Registrable Securities covered by such
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

(xviii)use reasonable best efforts to make available the executive officers of
the Company to participate with the Holders of Registrable Securities covered by
such registration statement and any underwriters in any “road shows” or other
selling efforts that may be reasonably requested by the Holders in connection
with the methods of distribution for the Registrable Securities;

(xix)in the case of any underwritten Public Offering, use its reasonable best
efforts to obtain one or more cold comfort letters from the Company’s
independent certified public accountants (and, if necessary, any other
independent certified public accountants or independent auditors of any
Subsidiary of the Company or any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the registration statement) in customary form and covering such matters of the
type customarily covered by cold comfort letters as the Holders of the
Registrable Securities being sold reasonably request;

(xx)in the case of any underwritten Public Offering, use its reasonable best
efforts to provide (i) a legal opinion of the Company’s outside counsel, dated
the effective date of such registration statement and the date of the closing
under the underwriting agreement, the registration statement, each amendment and
supplement thereto, the prospectus included therein (including the preliminary
prospectus) and such other documents relating thereto in customary form and
covering such matters of the type customarily covered by legal opinions of such
nature, which opinion shall be addressed to the underwriters and the Holders of
such Registrable Securities being sold and (ii) a legal opinion of the Company’s
general counsel, dated the date of the closing under the underwriting agreement,
the registration statement, each amendment and supplement thereto, the
prospectus included therein (including the preliminary prospectus) and such
other documents relating thereto in customary form and covering such matters of
the type customarily covered by legal opinions of such nature, which opinion
shall be addressed to the underwriters and the Holders of such Registrable
Securities being sold;

(xxi)if the Company files an Automatic Shelf Registration Statement covering any
Registrable Securities, use its reasonable best efforts to remain a WKSI (and
not become an ineligible issuer (as defined in Rule 405 under the Securities
Act)) during the period during which such Automatic Shelf Registration Statement
is required to remain effective;

10

--------------------------------------------------------------------------------

 

(xxii)if the Company does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold;

(xxiii)if an Automatic Shelf Registration Statement has been outstanding for at
least three (3) years, at the end of the third year, file a new Automatic Shelf
Registration Statement covering the Registrable Securities, and, if at any time
when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, use its reasonable best efforts to refile the
Shelf Registration Statement on Form S-3 and, if such form is not available,
Form S-1 and keep such registration statement effective during the period during
which such registration statement is required to be kept effective;

(xxiv)provide all such other certificates, letters, opinions and other requested
documents customarily provided in public offerings similar to the offering then
being undertaken; and

(xxv)take all such other reasonable actions as are necessary or advisable in
order to expedite or facilitate the disposition of such Registrable Securities
in accordance with the terms of this Agreement.

(b)Any officer of the Company who is a Holder agrees that if and for so long as
he or she is employed by the Company or any Subsidiary thereof, he or she shall
participate fully in the sale process in a manner customary and reasonable for
persons in like positions and consistent with his or her other duties with the
Company and in accordance with applicable law, including the preparation of the
registration statement and the preparation and presentation of any road shows.

(c)The Company may require each Holder requesting, or electing to participate
in, any registration or filing pursuant to this Agreement to furnish the Company
such information regarding such Holder and the distribution of such Registrable
Securities as the Company may from time to time reasonably request in writing.

(d)If the Holders or any of their respective Affiliates seek to effectuate an
in-kind distribution of all or part of their respective Registrable Securities
to their respective direct or indirect equityholders, the Company shall, subject
to any applicable lock-ups, use reasonable best efforts to facilitate such
in-kind distribution in the manner reasonably requested.

Section 6.Registration Expenses.

(a)The Company’s Obligation.  All expenses incident to the Company’s performance
of or compliance with this Agreement (including, without limitation, (i) all
registration, qualification and filing fees (including filings with FINRA and
the reasonable fees and disbursements of counsel for the underwriters in
connection with FINRA qualification of the Registrable Securities), (ii) fees
and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel for the underwriters in connection
with blue sky qualification of the Registrable Securities), (iii) printing
expenses (including expenses of printing certificates for Registrable Securities
in a form eligible for deposit with The Depositary Trust Company and of printing
prospectuses if the printing of prospectuses is requested by the managing
underwriters or by the Holders of the Registrable Securities included in such
registration), (iv) messenger, telephone and delivery expenses, (v) fees and
disbursements of custodians, (vi) any other reasonable fees and disbursements of
underwriters customarily paid by issuers or sellers of securities, (vii) all
expenses related to the “road show” for any underwritten Public Offering,
including the cost of any aircraft chartered for such purpose, (viii) fees and
expenses of the transfer agent and registrar of the Company’s Common Stock and
(ix) fees and disbursements of counsel for the Company and all independent
certified public accountants (including the expenses of any special audit and
comfort letters required by or incident to such performance), the underwriters
(excluding underwriting discounts and commissions) and other Persons retained by
the Company) (all such expenses being herein called “Registration Expenses”),
shall be borne as provided in this Agreement, except that the Company shall, in
any event, pay its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit or quarterly review, the
expense of any liability insurance and the expenses and fees for listing the
securities to be registered on each securities exchange on which similar
securities issued by the Company are then listed or quotation of the Registrable
Securities on any inter-dealer quotation system.  Each Person that sells

11

--------------------------------------------------------------------------------

 

securities pursuant to a Demand Registration or Piggyback Registration hereunder
shall bear and pay all underwriting discounts and commissions applicable to the
securities sold for such Person’s account.

(b)Counsel Fees and Disbursements.  In connection with each Demand Registration,
each Piggyback Registration and each Shelf Offering that is an underwritten
Public Offering, the Company shall reimburse the Holders of Registrable
Securities included in such registration for the reasonable fees and
disbursements of (i) one counsel chosen by the Holders representing a majority
of the Registrable Securities included in such registration or participating in
such Shelf Offering, and (ii) each additional counsel retained by any Holder for
the purpose of rendering an opinion on behalf of such Holder in connection with
any Demand Registration, Piggyback Registration or Shelf Offering that is an
underwritten Public Offering, where the counsel referred to in clause (i) is
unable or unwilling to render an opinion on behalf of such Holder.

Section 7.Indemnification and Contribution.

(a)By the Company.  The Company shall indemnify and hold harmless, to the extent
permitted by law, each Holder, such Holder’s officers, directors, managers,
employees, agents and representatives, and each Person who controls such Holder
(within the meaning of the Securities Act) (the “Holder Indemnified Parties”)
against all losses, claims, actions, damages, liabilities and expenses
(including with respect to actions or proceedings, whether commenced or
threatened, and including reasonable attorney fees and expenses) caused by,
resulting from, arising out of, based upon or related to any of the following
statements, omissions or violations (each a “Violation”) by the Company: (i) any
untrue or alleged untrue statement of material fact contained in (A) any
registration statement, prospectus, preliminary prospectus or Free Writing
Prospectus, or any amendment thereof or supplement thereto or (B) any
application or other document or communication (in this Section 7, collectively
called an “application”) executed by or on behalf of the Company or based upon
written information furnished by or on behalf of the Company filed in any
jurisdiction in order to qualify any securities covered by such registration
under the securities laws thereof, (ii) any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company of the Securities Act or any other similar federal or state securities
laws or any rule or regulation promulgated thereunder applicable to the Company
and relating to action or inaction required of the Company in connection with
any such registration, qualification or compliance.  In addition, the Company
will reimburse such Holder Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses.  Notwithstanding the foregoing, the Company shall not be liable in
any such case to the extent that any such losses result from, arise out of, are
based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Company by such Holder Indemnified Party expressly for use therein or by such
Holder Indemnified Party’s failure to deliver a copy of the registration
statement or prospectus or any amendments or supplements thereto after the
Company has furnished such Holder Indemnified Party with a sufficient number of
copies of the same.  In connection with an underwritten offering, the Company
shall indemnify such underwriters, their officers and directors, and each Person
who controls such underwriters (within the meaning of the Securities Act) to the
same extent as provided above with respect to the indemnification of the Holder
Indemnified Parties.

(b)By Each Holder.  In connection with any registration statement in which a
Holder is participating, each such Holder shall furnish to the Company in
writing such information and affidavits as the Company reasonably requests for
use in connection with any such registration statement or prospectus and, to the
extent permitted by law, shall indemnify the Company, its officers, directors,
managers, employees, agents and representatives, and each Person who controls
the Company (within the meaning of the Securities Act) against any losses,
claims, damages, liabilities and expenses resulting from any untrue or alleged
untrue statement of material fact contained in the registration statement,
prospectus or preliminary prospectus or any amendment thereof or supplement
thereto or any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading, but
only to the extent that such untrue statement or omission is contained in any
information or affidavit so furnished in writing by such Holder; provided that
the obligation to indemnify shall be individual, not joint and several, for each
Holder and shall be limited to the net amount of proceeds received by such
Holder from the sale of Registrable Securities pursuant to such registration
statement.

12

--------------------------------------------------------------------------------

 

(c)Claim Procedure.  Any Person entitled to indemnification hereunder shall (i)
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification (provided that the failure to give prompt
notice shall impair any Person’s right to indemnification hereunder only to the
extent such failure has prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed).  An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.  In such instance, the conflicted indemnified parties
shall have a right to retain one separate counsel, chosen by the Holders
representing a majority of the Registrable Securities included in the
registration if such Holders are indemnified parties, at the expense of the
indemnifying party.

(d)Contribution.  If the indemnification provided for in this Section 7 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations.  The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof.  No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(t) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

(e)Release.  No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.  Notwithstanding anything to the
contrary in this Section 7, an indemnifying party shall not be liable for any
amounts paid in settlement of any loss, claim, damage, liability or action if
such settlement is effected without the consent of the indemnifying party, such
consent not to be unreasonably withheld, conditioned or delayed.

(f)Non-exclusive Remedy; Survival.  The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the IPO are in conflict with the foregoing provisions,
the provisions in the underwriting agreement shall control.

13

--------------------------------------------------------------------------------

 

Section 8.Underwritten Registrations.

(a)Participation.  No Person may participate in any Public Offering hereunder
which is underwritten unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Person or Persons entitled hereunder to approve such arrangements
(including, without limitation, pursuant to any over-allotment or “green shoe”
option requested by the underwriters; provided that no Holder shall be required
to sell more than the number of Registrable Securities such Holder has requested
to include) and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements and that are consistent in all
material respects with the documents to be completed and executed by the
Holders.  Each Holder shall execute and deliver such other agreements as may be
reasonably requested by the Company and the lead managing underwriter(s) that
are consistent with such Holder’s obligations under Section 4, Section 5 and
this Section 8(a) or that are necessary to give further effect thereto and that
are consistent in all material respects with the documents to be completed and
executed by the Holders.  To the extent that any such agreement is entered into
pursuant to, and consistent with, Section 4 and this Section 8(a), the
respective rights and obligations created under such agreement shall supersede
the respective rights and obligations of the Holders, the Company and the
underwriters created pursuant to this Section 8(a).

(b)Price and Underwriting Discounts.  In the case of an underwritten Demand
Registration or Underwritten Takedown requested by a Holder pursuant to this
Agreement, the price, underwriting discount and other financial terms of the
related underwriting agreement for the Registrable Securities shall be
determined by such Holder.

(c)Suspended Distributions.  Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi)(B) or
(C), shall immediately discontinue the disposition of its Registrable Securities
pursuant to the registration statement until such Person’s receipt of the copies
of a supplemented or amended prospectus as contemplated by Section 5(a)(vi).  

Section 9.Additional Parties; Joinder.  Subject to the prior written consent of
each Holder, the Company may make any Person who acquires Common Stock or rights
to acquire Common Stock from the Company after the date hereof a party to this
Agreement (each such Person, an “Additional Investor”) and to succeed to all of
the rights and obligations of a Holder under this Agreement by obtaining an
executed joinder to this Agreement from such Additional Investor in the form of
Exhibit A attached hereto (a “Joinder”).  Upon the execution and delivery of a
Joinder by such Additional Investor, the Common Stock of the Company acquired by
such Additional Investor or to which such Additional Investor has the right to
acquire (the “Acquired Common”) shall be Registrable Securities to the extent
provided herein, such Additional Investor shall be a Holder under this Agreement
with respect to the Acquired Common, and the Company shall add such Additional
Investor’s name and address to the Schedule of Investors and circulate such
information to the parties to this Agreement.

Section 10.Current Public Information.  At all times after the Company has filed
a registration statement with the Securities and Exchange Commission pursuant to
the requirements of either the Securities Act or the Exchange Act, the Company
shall file all reports required to be filed by it under the Securities Act and
the Exchange Act and shall take such further action as any Holder may reasonably
request, all to the extent required to enable such Holders to sell Registrable
Securities pursuant to Rule 144.  Upon request, the Company shall deliver to any
Holder a written statement as to whether it has complied with such requirements.

Section 11.Subsidiary Public Offering.  If, after an initial Public Offering of
the Capital Stock of one of its Subsidiaries (including the Company), the
Company distributes securities of such Subsidiary to its equityholders, then the
rights and obligations of the Company pursuant to this Agreement shall apply,
mutatis mutandis, to such Subsidiary, and the Company shall cause such
Subsidiary to comply with such Subsidiary’s obligations under this Agreement.

Section 12.MNPI Provisions.

(a)Each Holder acknowledges that (i) the provisions of this Agreement that
require communications by the Company or other Holders to such Holder may result
in such Holder and its Representatives (as defined

14

--------------------------------------------------------------------------------

 

below) acquiring MNPI (which may include, solely by way of illustration, the
fact that an offering of the Company’s securities is pending or the number of
Company securities or the identity of the selling Holders), and (ii) there is no
limitation on the duration of time that such Holder and its Representatives may
be in possession of MNPI and no requirement that the Company or other Holders
make any public disclosure to cause such information to cease to be MNPI;
provided that the Company will use reasonable best efforts to promptly notify
each Holder if any proposed registration or offering for which a notice has been
delivered pursuant to this Agreement has been terminated or aborted.

(b)Each Holder agrees that it will maintain the confidentiality of such MNPI
and, to the extent such Holder is not a natural person, such confidential
treatment shall be in accordance with procedures adopted by it in good faith to
protect confidential information of third parties delivered to such Holder
(“Policies”); provided that a Holder may deliver or disclose MNPI to (i) its
directors, officers, employees, agents, attorneys, affiliates and financial and
other advisors (collectively, the “Representatives”), but solely to the extent
such disclosure reasonably relates to its evaluation of exercise of its rights
under this Agreement and the sale of any Registrable Securities in connection
with the subject of the notice, (ii) any federal or state regulatory authority
having jurisdiction over such Holder, (iii) any Person if necessary to effect
compliance with any law, rule, regulation or order applicable to such Holder,
(iv) in response to any subpoena or other legal process, or (v) in connection
with any litigation to which such Holder is a party; provided further, that in
the case of clause (i), the recipients of such MNPI are subject to the Policies
or agree to hold confidential the MNPI in a manner substantially consistent with
the terms of this Section 12 and that in the case of clauses (ii) through (v),
such disclosure is required by law and you promptly notify the Company of such
disclosure to the extent such Holder is legally permitted to give such notice.

(c)Each Holder, by its execution of a counterpart to this Agreement or of a
Joinder, hereby (i) acknowledges that it is aware that the U.S. securities laws
prohibit any Person who has MNPI about a company from purchasing or selling,
directly or indirectly, securities of such company (including entering into
hedge transactions involving such securities), or from communicating such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities, and
(ii) agrees that it will not use or permit any third party to use, and that it
will use its reasonable best efforts to assure that none of its Representatives
will use or permit any third party to use, any MNPI the Company provides in
contravention of the U.S. securities laws and it will cease trading in the
Company’s securities while in possession of MNPI.

(d)Each Holder shall have the right, at any time and from time to time
(including after receiving information regarding any potential Public Offering),
to elect not to receive any notice that the Company or any other Holders
otherwise are required to deliver pursuant to this Agreement by delivering to
the Company a written statement signed by such Holder that it does not want to
receive any notices hereunder (an “Opt-Out Request”); in which case and
notwithstanding anything to the contrary in this Agreement the Company and other
Holders shall not be required to, and shall not, deliver any notice or other
information required to be provided to Holders hereunder to the extent that the
Company or such other Holders reasonably expect would result in a Holder
acquiring MNPI.  An Opt-Out Request may state a date on which it expires or, if
no such date is specified, shall remain in effect indefinitely.  A Holder who
previously has given the Company an Opt-Out Request may revoke such request at
any time, and there shall be no limit on the ability of a Holder to issue and
revoke subsequent Opt-Out Requests.

Section 13.General Provisions.

(a)Amendments and Waivers.  Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and each Holder; provided that no such amendment,
modification or waiver that would adversely affect a Holder in a manner that is
different from any other Holder (provided that the accession by any Additional
Investor to this Agreement pursuant to Section 9 shall not be deemed to
adversely affect any Holder), shall be effective against such Holder without the
prior written consent of such Holder.  The failure or delay of any Person to
enforce any of the provisions of this Agreement shall in no way be construed as
a waiver of such provisions and shall not affect the right of such Person
thereafter to enforce each and every provision of this Agreement in accordance
with its terms.  A waiver or consent to or of any breach or default by any
Person in the performance by that Person of his, her or its obligations under
this Agreement shall not be deemed to be a consent or waiver to or of any other
breach or default in the performance by that Person of the same or any other
obligations of that Person under this Agreement.

15

--------------------------------------------------------------------------------

 

(b)Remedies.  The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor.  The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

(c)Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

(d)Entire Agreement.  Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

(e)Successors and Assigns.  This Agreement shall bind and inure to the benefit
and be enforceable by the Company and its successors and assigns and the Holders
and their respective successors and assigns (whether so expressed or not).  In
addition, whether or not any express assignment has been made, the provisions of
this Agreement which are for the benefit Holders are also for the benefit of,
and enforceable by, any subsequent or successor Holder.

(f)Notices.  Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given or delivered (i) when delivered personally to the
recipient, (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient but, if not, then on the next
Business Day, (iii) one Business Day after it is sent to the recipient by
reputable overnight courier service (charges prepaid) or (iv) three Business
Days after it is mailed to the recipient by first class mail, return receipt
requested.  Such notices, demands and other communications shall be sent to the
Company and the Holders at the addresses specified below and to any other party
subject to this Agreement at such address or to the attention of such other
Person as the recipient party has specified by prior written notice to the
sending party.  Any party may change such party’s address for receipt of notice
by providing prior written notice of the change to the sending party as provided
herein.  

The Company’s address is:

Medpace Holdings, Inc.

5375 Medpace Way

Cincinnati, Ohio 45227

Attn: General Counsel

Facsimile: (513) 579-0444

or to such other address or to the attention of such other Person as the Company
has specified by prior written notice to the sending party.

Dr. Troendle’s address is:

Medpace Holdings, Inc.

5375 Medpace Way

Cincinnati, Ohio 45227

Attn: Dr. August Troendle

Facsimile: (513) 579-0444

16

--------------------------------------------------------------------------------

 

The address for Fifth Cinven Fund (No.1) Limited Partnership, Fifth Cinven Fund
(No.2) Limited Partnership, Fifth Cinven Fund (No.3) Limited Partnership, Fifth
Cinven Fund (No.4) Limited Partnership, Fifth Cinven Fund (No.5) Limited
Partnership and Fifth Cinven Fund (No.6) Limited Partnership is:

 

East Wing,

Trafalgar Court

Les Banques

St Peter Port

Guernsey

GY1 3PP

 

The Fifth Cinven Fund Co-Investment Partnership’s address is:

 

Warwick Court,

Paternoster Square

London

United Kingdom

EC4M 7AG

 

The Fifth Cinven Fund FCP-SIF’s address is:

 

7, rue Lou Hemmer,

L-1748

Luxembourg

 

(g)Business Days.  If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the immediately following Business Day.

(h)Governing Law.  The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights of the Company and its
shareholders.  All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York.

(i)MUTUAL WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(j)CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT

17

--------------------------------------------------------------------------------

 

THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(k)No Recourse.  Notwithstanding anything to the contrary in this Agreement, the
Company and each Holder agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement, shall be had against any current or future director, officer,
employee, general or limited partner or member of any Holder or of any Affiliate
or assignee thereof, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Holder or any current or
future member of any Holder or any current or future director, officer,
employee, partner or member of any Holder or of any Affiliate or assignee
thereof, as such for any obligation of any Holder under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

(l)Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.  The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

(m)No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(n)Counterparts.  This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.

(o)Electronic Delivery.  This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

(p)Further Assurances.  In connection with this Agreement and the transactions
contemplated hereby, each Holder shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
the transactions contemplated hereby.

(q)No Inconsistent Agreements.  The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Holders in this Agreement.

* * * * *

 

 

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

MEDPACE HOLDINGS, INC.

 

By:

/s/ Stephen P. Ewald

Name:

Stephen P. Ewald

Its:

General Counsel and Corporate Secretary

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

Fifth Cinven Fund (No. 1) Limited Partnership

 

By: Cinven Capital Management (V) Limited Partnership Incorporated

Its: General Partner

 

By: Cinven Capital Management (V) General Partnership Incorporated

Its: General Partner

 

By:

/s/ Hayley Tanguy

Name:

Hayley Tanguy

Title:

Director

 

 

Fifth Cinven Fund (No. 2) Limited Partnership

 

By: Cinven Capital Management (V) Limited Partnership Incorporated

Its: General Partner

 

By: Cinven Capital Management (V) General Partnership Incorporated

Its: General Partner

 

By:

/s/ Hayley Tanguy

Name:

Hayley Tanguy

Title:

Director

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

Fifth Cinven Fund (No. 3) Limited Partnership

 

By: Cinven Capital Management (V) Limited Partnership Incorporated

Its: General Partner

 

By: Cinven Capital Management (V) General Partnership Incorporated

Its: General Partner

 

By:

/s/ Hayley Tanguy

Name:

Hayley Tanguy

Title:

Director

 

Fifth Cinven Fund (No. 4) Limited Partnership

 

By: Cinven Capital Management (V) Limited Partnership Incorporated

Its: General Partner

 

By: Cinven Capital Management (V) General Partnership Incorporated

Its: General Partner

 

By:

/s/ Hayley Tanguy

Name:

Hayley Tanguy

Title:

Director

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

Fifth Cinven Fund (No. 5) Limited Partnership

 

By: Cinven Capital Management (V) Limited Partnership Incorporated

Its: General Partner

 

By: Cinven Capital Management (V) General Partnership Incorporated

Its: General Partner

 

By:

/s/ Hayley Tanguy

Name:

Hayley Tanguy

Title:

Director

 

Fifth Cinven Fund (No. 6) Limited Partnership

 

By: Cinven Capital Management (V) Limited Partnership Incorporated

Its: General Partner

 

By: Cinven Capital Management (V) General Partnership Incorporated

Its: General Partner

 

By:

/s/ Hayley Tanguy

Name:

Hayley Tanguy

Title:

Director

 

Fifth Cinven Fund Co-Investment Partnership

 

By: CIP (V) Nominees Limited

Its: Partner

 

By:

/s/ Dr. Babett Carrier

Name:

Dr. Babett Carrier

Title:

Director

 

Fifth Cinven Fund FCP-SIF

 

By: Cinven Manco S.A.R.L.

Its: Manager

 

By:

/s/ Gautier Laurent

Name:

Gautier Laurent

Title:

Manager

 

By:

/s/ Marc Lamberty

Name:

Marc Lamberty

Title:

Manager

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

DR. AUGUST J. TROENDLE

 

By:

/s/ Dr. August J. Troendle

Name:

Dr. August J. Troendle

 

 

[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

Schedule of Investors

Fifth Cinven Fund (No. 1) Limited Partnership

Fifth Cinven Fund (No. 2) Limited Partnership

Fifth Cinven Fund (No. 3) Limited Partnership

Fifth Cinven Fund (No. 4) Limited Partnership

Fifth Cinven Fund (No. 5) Limited Partnership

Fifth Cinven Fund (No. 6) Limited Partnership

East Wing,

Trafalgar Court

Les Banques

St Peter Port

Guernsey

GY1 3PP

 

Fifth Cinven Fund Co-Investment Partnership

Warwick Court,

Paternoster Square

London

United Kingdom

EC4M 7AG

 

Fifth Cinven Fund FCP-SIF

7, rue Lou Hemmer,

L-1748

Luxembourg

 

Dr. August J. Troendle

Medpace Holdings, Inc.

5375 Medpace Way

Cincinnati, Ohio 45227

Attn: Dr. August Troendle

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT JOINDER

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of August 10, 2016 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among Medpace
Holdings, Inc., a Delaware corporation (the “Company”), and the other person
named as parties therein.

By executing and delivering this Joinder to the Company, and upon acceptance
hereof by the Company upon the execution of a counterpart hereof, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the provisions of the Registration Rights Agreement as a Holder of
Registrable Securities in the same manner as if the undersigned were an original
signatory to the Registration Rights Agreement, and the undersigned’s shares of
Common Stock shall be included as Registrable Securities under the Registration
Rights Agreement to the extent provided therein.  The Company is directed to add
the address below the undersigned’s signature on this Joinder to the Schedule of
Investors attached to the Registration Rights Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
__________ day of __________, 20__.

 

 

Signature of Shareholder

 

 

Print Name of Shareholder

Its:

 

Address:

 

 

 

 

Agreed and Accepted as of

____________, 20__

 

Medpace Holdings, Inc.

 

 

By:

 

Name:

 

Its:

 

 

 